Citation Nr: 0532110	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-32 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from October 1951 to 
October 1977.

In October 2002, the RO denied service connection for a 
bilateral hip disorder.  In December 2002, the veteran 
submitted a statement in which he related that he was 
appealing the denial of service connection for bilateral 
hip/lumbar spine disorder.  In a May 2003 rating decision, 
the RO declined to reopen the veteran's claim of service 
connection for bilateral hip/lumbosacral strain, 
spondylolysis.  In September 2003, the RO issued a statement 
of the case, listing the issue as service connection for 
bilateral hip, degenerative joint disease.  In a substantive 
appeal received in November 2003, the veteran referenced his 
hip and back.  A September 2004 statement from the veteran's 
representative advanced argument pertaining to claims of 
service connection for a bilateral hip and lumbar spine, 
degenerative joint disease.

The veteran testified before the undersigned Acting Veterans 
Law Judge via video conference technology in May 2005.  A 
transcript of the hearing is of record.

The Board notes that during the veteran's May 2005 Board 
hearing, he argued that he desired service connection for a 
low back disability.  He noted, however, that the RO had 
adjudicated primarily a claim for a bilateral hip disability.  
The veteran stated that his bilateral hip disability was 
incorporated with his low back disability and requested that 
the issue on appeal be framed as whether new and material 
evidence has been received to reopen a claim of service 
connection for a low back disability.  Given the foregoing, 
the Board finds that the veteran has withdrawn his claim of 
service connection for a bilateral hip disorder.  Moreover, 
the Board notes that in Archbold, the Court of Appeals for 
Veterans Claims (Court) appears to find that in cases such as 
this one, that the issuance of an SOC is not an absolute 
requirement for acceptance of a substantive appeal.  See 
Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  Thus, the 
Board concludes that the claim of whether new and material 
evidence has been received to reopen the claim of service 
connection for a low back disability is properly before the 
Board.  

The claim of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a June 1978 decision, the RO denied the claim of 
service connection for a back disability.  The veteran did 
not perfect an appeal.  

2.  Evidence submitted since the RO's June 1978 decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1978 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's June 1978 rating decision; thus, the claim of service 
connection for a back disability is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1978, the RO denied the claim of service connection 
for a back disability stating that his diagnosis of 
spondylolysis was a constitutional or developmental 
disability.  The veteran was notified of the adverse 
determination, but did not file an appeal.  

Prior unappealed decisions are final.  38 U.S.C.A. § 7105.  
However, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended.  This amendment is 
applicable in the instant case, as the amendment applies 
prospectively to claims filed on or after August 29, 2001 and 
this claim was filed in 2002.  See 38 C.F.R. § 3.156(a).  

The applicable VA regulation states that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Evidence received since the final June 1978 RO rating 
decision includes evidence showing that the veteran has disc 
disease, which is not a constitutional or developmental 
disease.  At the time of the 1978 decision, there was no 
evidence showing that the veteran had a back disability other 
than spondylolysis.  The evidence showing that the veteran 
has disc disease was not considered at the time of the final 
June 1978 RO rating decision.  The Board finds that this 
additional evidence by itself or when considered with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claim.  This evidence is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and raises a reasonable possibility of 
substantiating the claim.  

Consequently, the Board concludes that new and material 
evidence has been received since the RO's June 1978 decision; 
thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

The Board has considered the veteran's application to reopen 
his claim with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2003).  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.


ORDER

As new and material evidence has been received, the claim of 
service connection for a back disability is reopened.


REMAND

The Board notes that during his May 2005 Board hearing, the 
veteran testified that a VA physician, Dr. P., opined that 
his low back disorder was related to service.  However, that 
opinion is not included in the veteran's claims folder.  
Therefore, the RO should ensure that the claims folder 
includes all of the veteran's VA medical records regarding 
his low back disability.

In a June 1978 decision, the RO noted that service medical 
records show that the veteran was treated for back pain on 
several occasions in 1971 and 1972.  The RO, however, denied 
the claim of service connection for chronic lumbosacral 
strain with spondylolysis noting that x-ray studies revealed 
a finding of spondylolysis at L5-S1.  The RO, in denying the 
claim found that spondylolysis was a constitutional or 
developmental abnormality.  Subsequent post-service medical 
reports show that the veteran has disc disease of the lumbar 
spine.  The duty to assist requires VA to schedule the 
veteran for a VA examination to include an opinion regarding 
the etiology of his back disability.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should obtain the veteran's 
outstanding VA medical treatment records 
since discharge from service from the 
Boise, Idaho VA medical center.  Of 
particular interest are medical records 
from Dr. P. at the Boise, Idaho VA 
medical center.  All attempts to procure 
these records should be documented in the 
file.  If the RO cannot obtain these 
records, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit the 
records for VA review.

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
for the purpose of determining the 
etiology of the veteran's current back 
disability.  The examiner should list all 
disabilities of the lumbar spine.  Based 
on examination findings, historical 
records (i.e. service medical records), 
and medical principles, the physician 
should give a medical opinion, with full 
rationale, as to the etiology of each of 
the veteran's low back disabilities, 
including the likelihood that they are 
medically related to the numerous 
complaints of low back pain in service.  
The examiner should comment on whether X-
ray findings revealing a diagnosis of 
spondylolysis is a constitutional or 
developmental abnormality.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


